              Case 2:21-mj-30035-DUTY ECF No. 1, PageID.1 Filed 01/19/21 Page 1 of 19


                                                                                AUSA:       Ryan A. Particka                   Telephone:        (313) 348-8178
 AO 91 (Rev. 11111) Criminal Complaint                         Task Force Officer:          Jeffrey T. Whipple                 Telephone:        (586) 212-7802


                                               UNITED STATES DISTRICT COURT
                                                                                 for the

                                                              Eastern District of Michigan

United States of America                                                                                         Case: 2:21−mj−30035
        v.                                                                                                       Assigned To : Unassigned
                                                                                                                 Assign. Date : 1/19/2021
                                                                                              Case No.
 JORDAN         ARMSTRONG                                                                                        Description: RE: SEALED MATTER
                                                                                                                 (EOB)




                                                                   CRIMINAL COMPLAINT

             I, the complainant         in this case, state that the following          is true to the best of my knowledge              and belief.

             On or about the date(s) of                             October     2020                  in the county of _ __;:O:..;:ak=la=nd=--=C,-"o.::un::.;ty..___
                                                                                                                                                    in the
__       -=E::.=as::.;t""ern:=...
                    __       District     of            Michigan          , the defendant(s)      violated:

                      Code Section                                                            Offense Description
18 USC § 1343                                                         Wire Fraud

18 USC § 1029                                                         Fraud and Related Activity in Connection with Access Devices

18 USC § 1028A                                                        Aggravated           Identity Theft




             This criminal    complaint          is based on these facts:




o Continued          on the attached           sheet.



                                                                                        Jeffrey T. Whipple, Task Force Officer, FBI
                                                                                                                 Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:        January 19, 2021 _                                                                                    Judge's   signature

City and state: ....:D=-e=tr=o=it~M=I                                       _           David R. Grand, U.S. Magistrate Judge
                                                                                                                 Printed name and title
   Case 2:21-mj-30035-DUTY ECF No. 1, PageID.2 Filed 01/19/21 Page 2 of 19




               AFFIDAVIT IN SUPPORT OF A COMPLAINT
      I, Jeffrey T. Whipple, Task Force Officer for the Federal Bureau of

Investigation, being duly sworn, state as follows:

             INTRODUCTION AND AFFIANT BACKGROUND

   1. I am currently a Patrol Officer with the Birmingham Police Department and

      have been employed with that department for 23 years. I am also currently

      an FBI Task Force Officer (TFO), assigned to the Oakland County Resident

      Agency of the Federal Bureau of Investigation, and have been so assigned

      since October of 2016. Specifically, I am assigned to the Detroit

      Metropolitan Identity Theft and Financial Crimes Task Force (DMIFT), led

      by the Federal Bureau of Investigation (FBI). My duties and responsibilities

      as a Task Force Officer include, but are not limited to, investigating

      violations of federal law, including Title 18, U.S.C. 1343 (Wire Fraud), Title

      18, U.S.C. 1029 (Fraud and Related Activity in Connection with Access

      Devices), and Title 18, U.S.C 1028A (Aggravated Identity Theft) and have

      experience in the investigation, apprehension and prosecution of individuals

      involved in federal criminal offenses. I am empowered to conduct

      investigations of, and to make arrests for, offenses enumerated in Title 18 of

      the United States Code. At all times during the investigation described in

      this affidavit, I have been acting in an official capacity as an FBI TFO.
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.3 Filed 01/19/21 Page 3 of 19




                        PURPOSE OF AFFIDAVIT

2. This affidavit is made in support of a criminal complaint and arrest warrant

   for JORDAN VAUGHAN ARMSTRONG of violations of Title 18, U.S.C.

   §1343 (Wire Fraud); Title 18, U.S.C. §1029 (Fraud and Related Activity in

   Connection with Access Devices); and Title 18, U.S.C. §1028A (Aggravated

   Identity Theft).

3. Based on my training and experience and the facts set forth in this affidavit,

   there is probable cause to believe that ARMSTRONG, a resident of the

   Eastern District of Michigan, is responsible for knowingly possessing and

   using fraudulently-obtained access devices containing victims’

   unemployment insurance benefits to execute a scheme to defraud within the

   Eastern District of Michigan. Additionally, there is also probable cause to

   believe that this scheme required the use of interstate wire transactions to

   execute the fraud.

4. This affidavit is submitted for the limited purpose of securing a criminal

   complaint and arrest warrant; therefore, this affidavit does not contain every

   fact that I have learned during the course of the investigation, but rather only

   those sufficient to establish probable cause to believe that ARMSTRONG

   violated the statutes identified above. The information contained in this

   affidavit is based upon my personal knowledge, training and experience, as

                                      2
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.4 Filed 01/19/21 Page 4 of 19




   well as the combined knowledge, training and experience of other law

   enforcement officers and agents with whom I have had discussions.

5. Title 18, U.S.C. § 1343 criminalizes the use of wire transmissions for the

   purpose of executing or attempting to execute any scheme or artifice to

   defraud, or for obtaining money or property by means of false or fraudulent

   pretenses, representations, or promises.

6. Title 18, U.S.C. §1029(a)(2) criminalizes using one or more unauthorized

   access devices during any one-year period to obtain anything of value

   aggregating $1,000 or more. An access device is defined as any card,

   account number, personal identification number, or other means of account

   access that can be used, alone or in conjunction with another access device,

   to obtain money, goods, services, or other things of value, or can be used to

   initiate a transfer of funds. An unauthorized access device means any access

   device that is lost, stolen, expired, revoked, canceled, or obtained with intent

   to defraud.

7. Title 18, U.S.C. §1028A criminalizes knowingly transferring, possessing, or

   using, without lawful authority, a means of identification of another person

   during the course of certain other felony violations, to include the above

   described wire fraud.




                                       3
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.5 Filed 01/19/21 Page 5 of 19




                               BACKGROUND

8. This joint investigation conducted by the FBI, the Department of Labor-

   Office of Inspector General (DOL-OIG), and the Birmingham Police

   Department has revealed, as explained in more detail below, that JORDAN

   VAUGHAN ARMSTRONG, is executing a scheme to defraud by

   fraudulently obtaining unemployment insurance (UI) benefits issued by

   multiple states, to include Michigan, in various victims’ names on prepaid

   debit cards and then using the cards to make cash withdrawals at Automated

   Teller Machines (ATM), causing an interstate wire transfer of funds.

   ARMSTRONG caused the prepaid benefit cards to be sent, via mail, to

   various residences in the Eastern District of Michigan. In addition,

   ARMSTRONG furthered the fraud by applying for and receiving UI benefits

   by means of using stolen social security numbers and other personal

   identifying information (PII) of victims provided in the application(s).

9. The Social Security Act of 1935 initiated the federal and state

   unemployment insurance system. The system provides benefits to

   individuals who are unemployed for reasons beyond their control. The

   purpose of the UI system is twofold: first, to lessen the effects of

   unemployment through cash payments made directly to laid-off workers,

   and second, to ensure that life necessities are met on a weekly basis while

                                       4
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.6 Filed 01/19/21 Page 6 of 19




   the worker seeks employment. In The State of Michigan (SOM), the UI

   system is administered by the Unemployment Insurance Agency (UIA),

   which is part of the SOM’s Department of Labor and Economic Opportunity

   (DLEO). Other States administer their UI programs through analogous state

   run agencies. Regardless of state, the U.S. Department of Labor funds each

   of the respective state agency's administrative costs surrounding UI,

   including salaries, office expenses, and computer equipment.

10. State unemployment systems and benefits are joint state and federal

   enterprises administered by the State Workforce Agency (SWA) of a given

   state and largely financed by taxes on private employers located in that state.

   When state unemployment benefits are exhausted, they may be

   supplemented by federal funds appropriated by the U.S. Department of

   Labor. As of the time of this application, the federal government is

   providing significant supplemental benefits to the states as a result of the

   COVID-19 pandemic.

11. The Families First Coronavirus Response Act (FFCRA) became law on

   March 18, 2020, and provided additional flexibility for state unemployment

   insurance agencies and additional administrative funding to respond to the

   COVID-19 pandemic. The Coronavirus Aid, Relief, and Economic Security

   (CARES) Act was later signed into law on March 27, 2020. The CARES act

                                       5
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.7 Filed 01/19/21 Page 7 of 19




  further expanded states’ ability to provide unemployment insurance for

  many workers impacted by the COVID-19 pandemic, including workers

  who are not ordinarily eligible for unemployment benefits. One such

  program established to accomplish that end was the Federal Pandemic

  Unemployment Compensation (FPUC) program. The FPUC allows eligible

  individuals who are collecting certain UI benefits, including regular

  unemployment compensation, to receive an additional $600 in federal

  benefits per week for weeks of unemployment ending on or before July 31,

  2020. Another such program, the Pandemic Emergency Unemployment

  Compensation (PEUC) program, allows those who have exhausted benefits

  under regular unemployment compensation or other programs to receive up

  to 13 weeks of additional federally funded benefits up to December 26,

  2020. On December 27, 2020, the President signed legislation that extended

  these programs for an additional 12 weeks. Those receiving unemployment

  benefits will be entitled to an additional $300 each week of unemployment

  until April 4, 2021. That is all to say, the recent federal legislation and

  programs detailed above allowed for a significant outlay of federal funds to

  flow to and through the states to offset the recent and historic need of the

  American workforce for unemployment benefits as a result of the COVID-

  19 pandemic, including the American workforce in the SOM and in the

                                      6
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.8 Filed 01/19/21 Page 8 of 19




   Eastern District of Michigan (EDMI). Collectively and colloquially, the

   funds flowing from these programs have come to be known as Pandemic

   Unemployment Assistance (PUA).

12. Normally (in the absence of fraud), an unemployed worker initiates an

   unemployment claim (UI claim). This can be accomplished by submitting

   a claim in person, over the telephone, or on the Internet. Currently, the

   overwhelming majority of UI claims are filed online through a SWA

   website. In order to be eligible for UI benefits, the worker must

   demonstrate a certain level of earnings in several quarters immediately

   preceding the application. The amount of unemployment benefits that a

   UI claimant might be eligible for depends on a variety of factors,

   including but not limited to the length of his or her previous employment

   and the amount of wages he or she earned.

13.The SWA will either approve or reject a UI claim based on the application

   made by the unemployed worker. If the SWA approves a UI claim, the

   claimant is required to re-certify the claim via telephone or Internet at

   various times during the life of the claim. The worker must also certify that

   he or she is still unemployed and actively seeking work. One way in which

   unemployment benefits are provided to a claimant is through the use of a

   debit card, issued by the Bank of America (BOA) (in Michigan and

                                       7
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.9 Filed 01/19/21 Page 9 of 19




   California), or US Bank (in Pennsylvania), which is mailed to the claimant

   through the U.S. Postal Service. The unemployment benefits are loaded onto

   the debit card electronically. Alternatively, a worker can provide the SWA

   with a bank routing number and bank account in which to have their

   unemployment benefits directly deposited electronically. In either case,

   additional benefits are loaded electronically at intervals thereafter.

14. In an effort to prevent and otherwise inhibit fraud, the SWAs capture certain

   data surrounding the interaction between an individual and the UI system.

   Each time a claim is accessed in the system, it creates a digital footprint of

   sorts. Although states utilize their own unique systems, many times the data

   that is collected includes the dates, times, Internet Protocol (IP) address, and

   Media Access Control (MAC) address associated with a device accessing a

   claim. The SWA systems tie this information to the user-entered information

   captured to facilitate the claim (i.e. name, address, social security number,

   BOA or other bank account numbers, bank routing numbers, etc.). It is

   through the analysis of this data that the SWAs and investigating agents can

   identify fraudulent trends and tendencies associated with certain claims.

15. US Bancorp is an American bank holding company based in Minneapolis,

   Minnesota, and incorporated in Delaware. US Bancorp is the parent

   company of US Bank.

                                       8
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.10 Filed 01/19/21 Page 10 of 19




 16. Bank of America is an American bank and financial service holding

    company headquartered in Charlotte, North Carolina.

                               PROBABLE CAUSE

 17. In October 2020, a fraud investigator for Independent Bank in Michigan

    contacted the FBI to report ongoing suspicious activity. According to the

    bank investigator, an unidentified suspect (later identified by law

    enforcement as ARMSTRONG) had been making large, daily cash

    withdrawals at an Independent Bank Automated Teller Machine (ATM) in

    Farmington Hills, Michigan. At that time, ARMSTRONG was using twelve

    (12) prepaid debit cards, issued by either US Bank or Bank of America, to

    make the withdrawals, and was doing so daily using the Independent Bank

    drive-up ATM. Two of these cards commonly used by ARMSTRONG were

    a Bank of America card ending in 0574 and a US Bank card ending in 4672.

 18. Independent Bank provided the FBI still photos taken from the closed-

    circuit television (CCTV) cameras located on the ATMs. ARMSTRONG

    was almost always observed driving a black Ford Explorer.

 19. Through the use of facial recognition technology, the FBI was provided an

    investigative lead identifying ARMSTRONG as the possible subject of the

    photos provided by Independent Bank.




                                       9
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.11 Filed 01/19/21 Page 11 of 19




 20. A search of the Michigan Secretary of State revealed a Ford Explorer,

    license plate EFK 9465, registered to ARMSTRONG at 30535 W 14 Mile

    Road, Apartment 4, Farmington Hills, Michigan. This address was located

    less than a mile from the Farmington Hills Independent Bank branch where

    the ATM withdrawals were being conducted. The photo appearing on

    ARMSTRONG’s Michigan driver’s license matched the CCTV photos of

    the subject provided by Independent Bank.

 21. Federal Grand Jury Subpoenas issued in the Eastern District of Michigan to

    Bank of America and US Bank revealed the cards used by ARMSTRONG to

    make withdrawals were issued in the names of various individuals on behalf

    of the states of Pennsylvania, Michigan, and California for the purpose of

    receiving state and federal UI benefits. The total value of UI benefits loaded

    onto these cards used by ARMSTRONG was approximately $180,735.

    Additionally, there is substantial evidence that ARMSTRONG is responsible

    for the filing of numerous other fraudulent claims.

                                  VICTIM B.R.

 22. Bank of America records revealed that eight of the twelve cards that had

    been identified as cards used by ARMSTRONG to make cash withdrawals,

    were cards that had been issued by Bank of America for the purpose of

    receiving California and Michigan UI benefit payouts. One of which was a

                                      10
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.12 Filed 01/19/21 Page 12 of 19




    Michigan UI benefits card in the name of ARMSTRONG. The total amount

    of state and federal UI funds issued on these eight cards totaled

    approximately $157,890. Included in the four cards issued by the State of

    Pennsylvania was the card ending 0574.

 23. According to records provided by Bank of America, the debit card ending in

    0574, was issued in the name of a victim, herein known as B.R., a resident

    of Texas. Further, all wire deposits into the account (totaling $20,700), were

    from the State of California Employment Development Department and

    appeared to be the result of state and federal UI benefit payments. According

    to bank records provided by Bank of America, a debit card containing these

    UI benefits was ordered to be sent to a Detroit residence.

 24. The Department of Labor provided records of the UI benefits claim filed

    using the name and social security number of B.R. in the State of California.

    The claim, filed on August 14, 2020, listed B.R.’s residential address as 360

    Grand Ave, Oakland, CA 94610, which according to an open-source search

    is the address of a UPS Store.

 25. The FBI contacted victim B.R., who stated that he/she never filed an UI

    benefits claim or given permission to anyone to file on his/her behalf in the

    State of California or anywhere else. B.R. had never lived in the State of

    California. B.R. was unfamiliar with both the California and Detroit

                                      11
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.13 Filed 01/19/21 Page 13 of 19




    addresses listed on the application. Likewise, B.R. did not know anyone who

    lived in Michigan. B.R. verified that it was his/her correct social security

    number used to file the claim made in California.

 26. According to bank records provided by Bank of America, the debit card in

    the name of B.R., ending in 0574, was used almost daily from September 30,

    2020 to October 21, 2020 to make ATM withdrawals at the Farmington Hills

    Independent Bank Branch ATM, located in the Eastern District of Michigan.

    A total of approximately $20,692.40 was withdrawn from the account,

    resulting in a remaining balance of $7.60 on the card.

 27. On October 21, 2020, the FBI conducted surveillance on ARMSTRONG’s

    residence in Farmington Hills, Michigan. ARMSTRONG was observed

    wearing a black sweatshirt. ARMSTRONG departed his residence in the

    black Ford Explorer, Michigan license plate EFK 9465. ARMSTRONG

    traveled from his residence directly to the Independent Bank located at

    32900 Middlebelt Road, Farmington Hills, Michigan, where he conducted

    ATM transactions from approximately 9:04 A.M. to 9:09 A.M. The ATM

    transactions were confirmed by the Independent Bank Investigator, who was

    virtually monitoring, via camera, the Farmington Hills Independent Bank

    branch. The Investigator was able to observe ARMSTRONG make multiple

    withdrawals using different debit cards. After departing that Independent

                                       12
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.14 Filed 01/19/21 Page 14 of 19




    Bank branch, ARMSTRONG made one stop, briefly making a purchase

    from a nearby restaurant via the drive-thru window. ARMSTRONG then

    returned to his residence without making any other stops.

 28. According to CCTV footage later provided by Independent Bank, at

    approximately 9:05 A.M. on October 21, 2020, a subject matching

    ARMSTRONG’s description, wearing a black sweatshirt and driving a black

    SUV conducted multiple transactions at the drive-up ATM at the

    Independent Bank branch in Farmington Hills, Michigan. Consistent with

    this are the Bank of America records indicating that two $503.00

    withdrawals were made on the card ending in 0574, for a total of $1,006.00

    (ATM fees included), at approximately 9:06 A.M. and 9:07 A.M. on

    October 21, 2020 at the Farmington Hills Independent Bank branch.

                                  VICTIM E.J.

 29. US Bank records revealed that four of the twelve cards that had been

    identified as cards used by ARMSTRONG to make cash withdrawals, were

    cards that had been issued by US Bank for the purpose of receiving

    Pennsylvania UI benefit payouts. The total amount of state and federal UI

    funds issued on these four cards totaled approximately $22,845. Included in

    the four cards issued by the State of Pennsylvania was the card ending 4672.




                                     13
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.15 Filed 01/19/21 Page 15 of 19




 30. According to records provided by US Bank, the debit card ending in 4672,

    as referenced above, was issued in the name of a victim, herein known as

    E.J. Further, all deposits into the account were from the Pennsylvania

    Department of Treasury and were the result of state and federal UI benefit

    payments.

 31. According to US Bank, debit card ending in 4672 was used daily from July

    18, 2020 to July 23, 2020 to make cash withdrawals from the Farmington

    Hills Independent Bank ATM. One such transaction was a $500 withdrawal

    made on July 21, 2020 at approximately 4:41 P.M.

 32. CCTV photos and ATM logs provided by Independent Bank also showed

    the debit card ending in 4672 being used at the Farmington Hills branch

    drive-up ATM to make a $500 cash withdrawal on July 21, 2020 at

    approximately 4:41 P.M. Photos taken from the ATM camera on July 21,

    2020 at approximately 4:40 P.M. revealed a black Ford SUV pulling up to

    the ATM. An individual, matching ARMSTRONG’s State of Michigan

    driver’s license photo, conducted an ATM transaction and then the vehicle

    departed the vicinity of the ATM at approximately 4:43 P.M.

 33.The FBI contacted victim E.J, who stated that he/she never filed an

    unemployment claim nor had anyone file on his/her behalf in the State of

    Pennsylvania or any other state. E.J., a resident of Arizona, had not lived in

                                       14
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.16 Filed 01/19/21 Page 16 of 19




    the State of Pennsylvania. E.J. had been consistently employed as a pastor

    since the start of the pandemic and had no reason to file for unemployment

    benefits. E.J. had not received a debit card containing unemployment

    benefits and therefore had never made any cash withdrawals on any such

    debit card. E.J. verified that it was his/her correct social security number

    used to file the claim made in Pennsylvania.

 34. The Department of Labor provided records pertaining to the UI claim filed

    using the name and social security number of E.J. in the State of

    Pennsylvania. The claim, filed on June 28, 2020, requested that benefit

    payments be issued via debit card and mailed to 16528 Mark Twain, Detroit,

    MI 48235. The phone number submitted on the application was a 313-area

    code phone number ending in 3399, which is an area code used in Wayne

    County, Michigan.

 35. According to subscriber information provided by Sprint as a result of a

    federal grand jury subpoena, the phone number ending in 3399, as

    referenced above, was issued to ARMSTRONG from May 2020 until at

    least November 2020. The billing address listed for ARMSTRONG was

    16537 Mark Twain, Detroit, MI.

 36. According to quitclaim deeds filed with the Wayne County Register of

    Deeds, the property owner of both 16528 and 16537 Mark Twain St, Detroit,

                                       15
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.17 Filed 01/19/21 Page 17 of 19




    Michigan, is SHUDRICKA TYLER (TYLER). According to records

    obtained from open-source searches, TYLER is associated with

    ARMSTRONG’s 30535 W14 Mile Road, Farmington Hills, MI apartment,

    where he has been found to be currently residing. Additionally, it was

    discovered that IP address 76.216.209.251 was registered to TYLER at

    30535 W14 Mile Road, Farmington Hills, MI. According to the Michigan

    Secretary of State, ARMSTRONG’s legal address, which appears on his

    driver’s license, is the 16537 Mark Twain address. Therefore, it is believed

    ARMSTRONG has direct access to each residence listed above through his

    personal relationship with TYLER.

                 ADDITIONAL UNEMPLOYMENT CLAIMS

 37. Through further investigations, the Department of Labor identified

    additional UI claims relative to addresses, phone numbers and IP addresses

    found to be associated with ARMSTRONG. According to these searches,

    approximately twenty-nine (29) other State of Michigan UI claims, nine (9)

    other State of Pennsylvania UI claims, and at least ten (10) other UI claims

    in various other states, were all made from the IP address 76.216.209.251,

    which, as referenced above, is an IP address registered to ARMSTRONG’s

    current residence. The phone number ending in 3399, as referenced above

    as being registered to ARMSTRONG, appeared as the listed phone number

                                      16
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.18 Filed 01/19/21 Page 18 of 19




    on approximately twenty-seven (27) UI claims filed in various names and

    states. The 16528 Mark Twain Street address, as referenced above as being

    associated with ARMSTRONG, appeared as the mailing address on

    approximately nineteen (19) UI claims filed in various names and states.

    These UI claims represent only a portion of claims believed to be associated

    with ARMSTRONG.

                               CONCLUSION

 38. Based on the investigation thus far, including the facts set forth above, your

    affiant submits that there is probable cause to believe that JORDAN

    VAUGHAN ARMSTRONG has executed a scheme to defraud, and while

    doing so knowingly possessed and used, without lawful authority, a means

    of identification of another person. In addition, your affiant submits that

    there is probable cause to believe that ARMSTRONG, within a one-year

    period, used one or more unauthorized access devices to obtain more than

    $1,000, and did so knowingly and with intent to defraud. There is also

    probable cause to believe that interstate wire transactions were used to

    execute the scheme to defraud.

 39. Therefore, your affiant believes that probable cause exists that JORDAN

    ARMSTRONG violated Title 18, U.S.C. §1343 (Wire Fraud); Title 18,

    U.S.C. §1028A (Aggravated Identity Theft); and Title 18, U.S.C.

                                       17
Case 2:21-mj-30035-DUTY ECF No. 1, PageID.19 Filed 01/19/21 Page 19 of 19




        §1029(a)(2) (Fraud and Related Activity in Connection with Access

        Devices).




                                             Respectfully submitted,




                                             Jeffrey T. Whipple
                                             Task Force Officer
                                             Federal Bureau of Investigation




Sworn to before me and signed in my presence
and/or by reliable electronic means.




Date:   January 19, 2021
                                      David R. Grand
                                      United States Magistrate Judge




                                        18
